DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 7/05/2022 in which claims 4-17 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 4719/CHE/2012, filed on 11/22/2012 and Parent Application No. KR10-2013-0086267 filed on 07/22/2013.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 as amended now includes, “deleting the at least one file based on a user inclination having been determined based on a history of the user being at least based on observed behavior of the user and the number of times that the user accessed the at least one file”.  However, observed behavior isn’t supported in the specification.  the word “behavior” was explicitly searched for in the specification, but that term didn’t come up.  Furthermore, paragraph [0106] seems to teach away from any observation of user inclination, stating, “The user inclination is not directly observed but happens unconsciously.”
	Appropriate correction is required such as amending the claim to reflect the language supported in the specification, or pointing to the exact location in the specification where this is supported.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4, 6-13, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drope et al. US 20110113122 A1 (hereinafter referred to as “Drope”) in view of Kumar et al. US 20100240351 A1 (hereinafter referred to as “Kumar”) and further in view of Itoh et al. US 20140171077 A1 (hereinafter referred to as “Itoh”).

As per claim 4, Drope teaches:
A method in an electronic device, comprising: 
storage space information related to remaining storage space of a storage of the electronic device (Drope, [0012] – hard drive memory space available), and 
user option information of whether to move at least a portion of a plurality of files stored in the storage (Drope, [0012] – Content is able to be moved to different locations and this can be based on user preferences); 
determining, by the at least one processor, to perform movement of at least one file of the plurality of files based on the user option information of whether to move the at least the portion of the plurality of files, the network connection status information, and the storage space information (Drope, [0012] – Content can be moved based on efficient location and handling for incoming and internally created content depending upon several factors including, but not limited to, processor utilization rate, processor speed, hard drive memory space available, fragmentation of data on hard drive, speed of hard drive data access, scheduled recording, quality of network connection and user preferences); and 
Although Drope teaches access history as well as an administrator deleting files based on number of times content is accessed, Drope doesn’t explicitly teach this being done automatically by the processor of the system, however, Kumar teaches:
deletion of at least one file being selected, by the at least one processor, based on information related to a number of times that a user has accessed the at least one file (Kumar, [0044] – Catalog module maintain an access history which tracks which media files have been accessed on a user’s device.  Based on a file being rarely accessed, the system may delete the file so that more storage space is available), 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Drope’s invention in view of Kumar in order to automatically delete files based on user history of access; this is a simple substitution from a user manually performing an action and the system automatically performing the same action.  This would also yield predictable results such as taking an automatic action based on a simple count parameter on a file (Kumar, paragraph [0044]).
Drope teaches multiple multimedia servers which could mean a cloud storage system.  Drope also teaches transferring files based on a number of factors including connection status.  Drope further teaches that “the system may be configured to stream or transfer protected content over the internet, or other data networks, to a valid system device using a secure connection protocol” (paragraph [0021]), wherein a valid system device could mean a predetermined or pre-authenticated connection network, however, Drope doesn’t explicitly mention cloud storage or a predetermined network connection in clear terms.  Therefore, Itoh teaches:
obtaining, by at least one processor, a network connection status information indicating whether the electronic device is connected to a predetermined network (Itoh, [0009], [0026], [0067], [0111], [0139], [0151] – Determines whether a first wireless communication apparatus for which a connection right to connect to a predetermined network using wireless communication has not been set satisfies a predetermined condition for connecting to the network and performing predetermined communication processing), 
wherein the method further comprising determining, based on the network connection status information, whether the electronic device is connected to the predetermined network (Itoh, [0009], [0026], [0067], [0111], [0139], [0151] – Determines whether a first wireless communication apparatus for which a connection right to connect to a predetermined network using wireless communication has not been set satisfies a predetermined condition for connecting to the network and performing predetermined communication processing); and
based on determining that the electronic device is connected to the predetermined network, transmitting, through the predetermined network, the at least one file to the cloud server (Itoh, [0195] – Content can be stored using a cloud).
performing, by the at least one processor, movement of the at least one file to a cloud server in response to determining to perform the movement of the at least one file (Itoh, [0195] – Content can be stored using a cloud), 
wherein the movement of the at least one file comprises transmission of the at least one file to the cloud server (Itoh, [0195] – Content can be stored using a cloud) and 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Drope’s invention in view of Itoh in order to connect to a network so that data can be transferred to a cloud environment; using cloud servers is a known technique that is commonly applied to file management systems and would yield a predictable result such as the ability to store content in a remote server cloud (Itoh, paragraph [0195]).

As per claim 6, Drope as modified teaches:
The method of claim 4, wherein the performing movement comprises performing transmission by the electronic device, the at least one file of the plurality of files to the cloud server in the predetermined network based on a determination that the electronic device is connected to the predetermined network according to the network information including the network connection status (Itoh, [0009] – When a predetermined condition is satisfied and a predetermined network is connected to, an effect in which a first wireless communication apparatus performs communication processing using connection rights set through transfer of connection rights from a second wireless communication apparatus to the first wireless communication apparatus is brought about).

As per claim 7, Drope as modified teaches:
The method of claim 4, wherein the predetermined network is a Wi-Fi network (Drope, [0021] – WiFi protected access may be used).

As per claim 8, Drope as modified teaches:
The method of claim 4, wherein the user option information of whether to move the at least the portion of the plurality of files is selected by the user (Drope, [0021] – The system may allow the administrative user to have access to all content, to move content, to make changes to individual user accounts, and/or have the ability to change system wide settings).

As per claim 9, Drope as modified teaches:
The method of claim 4, further comprising receiving a user input in response to determining to perform the movement of the at least one file to the cloud server (Drope, [0021] – When requesting removal of the primary multimedia server (which would result in content needing to be moved, wherein this is interpreted as a determination to perform movement of a file), the system may allow the user to specify which secondary multimedia server to assign as the new primary multimedia server, wherein this is interpreted as the user input), wherein 
the performing of the movement of the at least one file to the cloud server comprises performing, by the at least one processor, movement of the at least one file to the cloud server in response to the determining to perform movement of the at least one file and the receiving the user input (Itoh, [0195] – Store content on a cloud).

As per claim 10, Drope as modified teaches:
The method of claim 4, wherein the performing of the movement of the at least one file to the cloud server further comprises determining a cloud server which includes a storage for the at least one file from a plurality of storages based on the network connection status information (Drope, [0021] – When a request to store content is given, the system may select the most efficient location within the system to store that content based upon various criteria such as, but not limited to, processor utilization rate, processor speed, hard drive memory space available, fragmentation of data on hard drive, speed of hard drive data access, scheduled recording, quality of network connection, and user preferences, wherein Itoh supplies the cloud storage).

Claims 11-13 are directed to an electronic device performing steps recited in claims 4, 6, and 7 with substantially the same limitations.  Therefore, the rejections made to claims 4, 6, and 7 are applied to claims 11-13.

As per claim 16, Drope as modified teaches:
Wherein the deletion of the at least one file being selected, by the at least one process, based on information related to the number of times that the user has accessed the at least one file comprises:
deleting the at least one file based on a user inclination having been determined based on a history of the user being at least based on observed behavior of the user and the number of times that the user accessed the at least one file (Kumar, [0044] – Catalog module maintain an access history which tracks which media files have been accessed on a user’s device.  Based on a file being rarely accessed, the system may delete the file so that more storage space is available.  Paragraph [0047] – User preferences are interpreted as user inclination which corresponds to at least paragraph [0105] of the specification).

As per claim 17, Drope as modified teaches:
The method of claim 16, wherein the user inclination is further determined based on at least one user preference obtained from the user (Kumar, [0044] – Catalog module maintain an access history which tracks which media files have been accessed on a user’s device.  Based on a file being rarely accessed, the system may delete the file so that more storage space is available.  Paragraph [0047] – User preferences can also determine which files are deleted).

Claims 5 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drope in view of Kumar in view of Itoh and further in view of Bently et al. US 20130046741 A1 (hereinafter referred to as “Bently”).

As per claim 5, Drope as modified doesn’t teach deletion of content based on a threshold of storage space, however, Bently teaches:
The method of claim 4, wherein the performing of the movement comprises deleting the at least one file of the plurality of files in the storage based on a determination that the remaining storage space in a storage device is smaller than or equal to a predetermined storage space (Bentley, [0025] – The central processing unit may be instructed to delete the least recently used files within the storage to make room for new files based on a threshold of storage space being exceeded).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Drope’s invention in view of Bently in order to delete data in order to make room for storage space; deleting data in order to preserve storage space is a known technique used in similar file management devices and would yield predictable results such as making room for new files (Bentley, paragraph [0025]).

Claim 14 is directed to an electronic device performing steps recited in claim 5 with substantially the same limitations.  Therefore, the rejection made to claim 5 is applied to claim 14.

Claim 15 is directed to a non-transitory computer readable recording medium performing steps recited in claim 14 with substantially the same limitations.  Therefore, the rejection made to claim 14 is applied to claim 15.

Response to Arguments
Applicant’s arguments filed 7/05/2022 have been fully considered but they are not persuasive.  Applicant’s arguments begin on page 10 of Remarks where there are a total of 1 specific argument.  Each specific argument is addressed below.

Argument:  Applicant argues in Remarks on page 10.
In Response:  Reference Drope has been reconsidered and Drope further teaches that “the system may be configured to stream or transfer protected content over the internet, or other data networks, to a valid system device using a secure connection protocol” (paragraph [0021]), wherein a valid system device could mean a predetermined or pre-authenticated connection network.  Drope doesn’t explicitly mention cloud storage or a predetermined network connection in clear terms.  Therefore, Itoh is used to teach these exact terms.  It’s noted that Itoh seems to teach cloud storage in passing without much detail, but the claims also don’t expand on cloud storage either.  The main focus for the claims is movement of a file based on connection status and other parameters.  The combination of Drope in view of Itoh teaches these features together as combined because Drope provides the teachings of moving a file based on connection status, storage space, and user preferences.  Itoh merely fills in the gaps with specific network connection and a possible cloud-based network environment.  Paragraph [0088] of the specification gives an example of a home environment with an easily accessible network which allows the system to move the file to a cloud space.  There isn’t much detail given on how the network is predetermined, or the cloud space in general.  Therefore, based on a reasonable interpretation in view of the specification, the prior art of record teaches the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakai et al. US 20130159654 A1 teaches acquiring a size of virtual capacity of a save data area from an application (Abstract).
Vecera et al. US 20120124109 A1 teaches automatic media compression (Title).
Cassidy et al. US 20120117026 A1 teaches an authorization and validation module which can continue to monitor a subscriber's account status while the subscriber is connected in paragraph [0073].  Also, synchronization of media content to a cloud in paragraph [0131].
Kraus et al. US 20080162523 A1 teaches techniques for selective compression of database information (Title).
Muralidhar et al. US 20060294198 A1 teaches automatic backups in a mobile system (Title).
Mayer et al. US 20050240756 A1 teaches improving efficiency, comfort, and/or reliability in operating systems (Title).
Kemp et al. US 20040143626 A1 teaches operating a cache for multiple files (Title).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 18, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152